The opinion of the court was delivered by
Collamer, J.
The seal, in this case, is such a substance as is recognized in law as proper for a seal; and it is clear, from the authorities, that but one such substance is considered necessary, even if there be many signers ; provided it be made to appear, in a legal manner, that the signers all adopted that as their seal. If the instrument states that it was executed under their “ hands and seals,” every signer is presumed to have adopted the one seal which appears. (7 New H. Rep. 230.) If the instrument has no such words, it becomes more doubtful, yet if from the nature of the transaction and contents of the paper, it is obvious that the signers must have intended to execute and deliver it as a sealed instrument, then it is to be so considered. If there be a substance affixed in any part, as a seal, that will be taken to have been adopted by each signer as his seal. This is, in substance, decided in 5 Pick. Rep. 496. In this case the arbitrators were employed about a business, which required them to execute and deliver a sealed instrument. They undertook the performance of that service and in its execution they produced this instrument. From its purpose and tenor it is obvious they intended it, and understood it, to be a sealed instrument, therefore each is presumed to have adopted the seal that is on the paper as his seal.
This view of the subject rendered any other proof on this point unimportant.
Judgment reversed.